DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 11/18/21.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
an RLF report message including information indicating that a suitable cell connectable with the terminal was not found before the first timer expired” which is not described by the specification.  Originally filed claim 5 recited “the RLF report message including information associated with the suitable cell connectable with the terminal before the first timer expires”, but not “information indicating that a suitable cell connectable with the terminal was not found” as recited by the claim.  The specification at best discloses “[00130] In the disclosure, the information collected and stored through the enhanced RLF logging operation is proposed as follows….an indicator indicating that a suitable cell has been found”, which also does not describe “information indicating that a suitable cell connectable with the terminal was not found” as recited by the claim.
Claims 8, 11, and 18 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claims 2-7, 9-10, 12-17, and 19-20 are rejected by virtue of their dependence on a rejected base claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 8-9, 11-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legg et al. (WO 2012/019362) in view of Huawei, Fujitsu, CATT, “Impact on MRO from RRC re-establishment”, 3GPP TSG-RAN WG3 Meeting #81, R3-131285, Barcelona, Spain, August 19 - 23, 2013 (hereinafter Huawei).
Regarding claim 1, Legg teaches a method performed by a terminal (UE) in a mobile communication system, the method comprising:
detecting a radio link failure (RLF) and starting a first timer (T311) (UE detects RLF and starts T311 timer) [page 4, lines 27-32; page 16, lines 15-17];
entering an idle state in case that the first timer expires, the first timer configured to expire if the terminal does not find any suitable cell connectable with the terminal during the first timer running (UE drops to idle if it is unable to do cell selection before T311 expiry) [page 16, lines 15-17]; and
transmitting, to a first cell (eNB to which the UE connects from idle state) in which the terminal is able to transition  the idle state to a connected state , an RLF report message (RLF indication message carrying a RLF report) (UE transmits RLF Report to eNB to which the UE connects from idle state) [page 16, lines 24-27; page 17, lines 18-21].
Legg does not explicitly teach that the RLF report message includes information indicating that a suitable cell connectable with the terminal was not found before the first timer expired.  In an analogous prior art reference, Huawei teaches that a UE transmits a RLF report message (RLF Report) including information indicating that a suitable cell connectable with the terminal was not found (no suitable cell can be selected) before a first timer expires (T311 expires) [page 4, Section 4.1, causes of the failed re-establishment, page 1, Figure 1].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Legg to allow the RLF report message to include information indicating that a suitable cell connectable with the terminal was 
 Regarding claim 2, Legg teaches the method of claim 1, wherein the RLF report message further includes a cell identifier of a primary cell in which the RLF is detected (cell where RLF took place) [page 17, lines 18-21].
Regarding claim 3, Legg teaches the method of claim 1, wherein the first timer is T311 [page 16, lines 15-17].
Regarding claim 4, Legg teaches the method of claim 1, further comprising:
in case that the terminal finds a second cell that satisfies a cell selection criteria (strongest cell that the UE can detect) before the first timer expires, attempting radio connection reestablishment (RRC re-establishment) to the second cell and starting a second timer (T301) (UE attempts a RRC re-establishment to the strongest cell it can detect and starts T301) [Legg; page 3, lines 20-27; page 16, lines 15-19; Huawei; pages 1-2, Section 2.2].
Regarding claim 5, Legg teaches the method of claim 4, further comprising:
entering the idle state, in case that the radio connection reestablishment to the second cell is not completed before the second timer expires (UE drops to idle if cell selection cannot be completed and T301 expires) [Legg; page 16, lines 15-19; Huawei; pages 1-2, Section 2.2].
Regarding claim 6, Legg teaches the method of claim 4, wherein the second timer is T301 [Legg; page 16, line 19; Huawei; pages 1-2, Section 2.2].
Regarding claim 8, Legg teaches a method performed by a base station (eNB) in a mobile communication system, the method comprising:
performing radio connection establishment with a terminal (UE) (eNB has radio connection with UE before handover) [page 1, lines 23-28; page 5, lines 3-4, 19-24]; and

wherein a first timer (T311) in the terminal is starts in response to an RLF detection of the terminal (UE detects RLF and starts T311 timer) [page 4, lines 27-32; page 16, lines 15-17], 
wherein the first timer is configured to expire if the terminal does not find any suitable cell connectable with the terminal during the first timer running (UE drops to idle if it is unable to do cell selection before T311 expiry) [page 16, lines 15-17].
Examiner note:  although addressed in the above rejection, the limitation recited “wherein a first timer in the terminal is starts in response to an RLF detection of the terminal, wherein the first timer is configured to expire if the terminal does not find any suitable cell connectable with the terminal during the first timer running” is not given any patentable weight because it recites non-functional descriptive subject matter that is not functionally or structurally related to the base station which the claim is directed to.
Legg does not explicitly teach that the RLF report message includes information indicating that a suitable cell connectable with the terminal was not found before the first timer expired.  In an analogous prior art reference, Huawei teaches that a UE transmits a RLF report message (RLF Report) including information indicating that a suitable cell connectable with the terminal was not found (no suitable cell can be selected) before a first timer expires (T311 expires) [page 4, Section 4.1, causes of the failed re-establishment, page 1, Figure 1].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Legg to allow the RLF report message to include information indicating that a suitable cell connectable with the terminal was not found before the first timer expired, as taught by Huawei, in order to include the outcome of the re-establishment in the RLF report for diagnose the failure by MRO and may lead to a corrective action by the MRO.

Claim 11 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 13 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 15 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 16 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 8 and is therefore rejected on the same basis.

8.	Claims 7, 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legg et al. (WO 2012/019362) in view of Huawei, Fujitsu, CATT, “Impact on MRO from RRC re-establishment”, 3GPP TSG-RAN WG3 Meeting #81, R3-131285, Barcelona, Spain, August 19 - 23, 2013 (hereinafter Huawei), as applied to claims 1, 8, 11, and 18 above, and further in view of Jiang (US 2020/0045602).
Regarding claim 7, the combination of Legg and Huawei does not explicitly teach the RLF report message further includes information on conditional handover (CHO) failure; and the information on the CHO failure includes at least one of a cause value indicating occurrence of RLF during performance of a CHO, information on at least one condition that triggered the CHO, information on an elapsed time from a specific time point to the occurrence of RLF, or ID list information of target cells in case that a handover to multiple target cells is attempted.  In an analogous prior art reference, Jiang teaches a RLF report message further includes information (first handover information) on the CHO failure [paragraph 71]; and the information on the CHO failure includes at least one of a cause value indicating occurrence of RLF during performance of a CHO (type of connection failure being a conditional handover failure), information on at least one condition that triggered the CHO, information on an elapsed time from a specific time point to the occurrence of RLF (time interval between a time when receiving the preset handover command and a time when unsuccessfully executing the cell handover operation), or ID list information of target cells in case that a handover to multiple target cells is attempted (cell identity information of target cell that executes the cell handover operation) [paragraph 73].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Legg and Huawei to allow the RLF report message to further include information on the conditional handover (CHO) failure; and the information on the CHO failure includes at least one of a cause value indicating occurrence of RLF during performance of a CHO, information on at least one condition that triggered the CHO, information on an elapsed time from a specific time point to the occurrence of RLF, or ID list information of target cells in case that a handover to multiple target cells is attempted, as taught by Jiang, in order for the cell or network to pinpoint the problem of the handover failure based on the information.
Claims 10, 17, and 20 recite similar subject matter as claim 7 and are therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647